DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on May 5, 2022 is acknowledged.
The indicated allowability of claims 6, 12-19 is withdrawn in view of Applicant’s amended claims.  Rejections follow.

Election/Restrictions
Applicant elected with traverse Group I (constructively elected via cancellation of claims 32-34) and Species 26 (figure 31A) in the reply filed on October 13, 2020. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid conduit” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2, 5-8, 10-19, 22, 24 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “a first position” in line 3.  It is uncertain whether it is a double inclusion of the “first position” recited in claim 1.
Claim 2 recites the limitation “a second position” in line 4.  It is uncertain whether it is a double inclusion of the “second position” recited in claim 1.
Claim 22 recites the limitation “at least one actuator” in line 2.  It appears to be a double inclusion of the “actuator” recited in claim.
Claim 22 recites the limitation "the rhizosphere of one of the first and second directly adjacent rows of plants" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second position by the rhizosphere of one of the firest and second directly adjacent rows of plants" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “more than one fluid conduit” in line 2.  It is uncertain whether one of the “more than one fluid conduit” is a double inclusion of the “fluid conduit” recited in claim 1.   If it’s a double inclusion, claim 24 requires 2 or more fluid conduits.  If not, claim 24 requires three or more fluid conduits. 

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 9, 20, 21, 23-25, 35 and 36 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Benest (5,326,030). -
Benest discloses a fluid applicator comprising:
a first row of plants 32;
a second directly adjacent row of plants 32;
a row 16 between the first and second directly adjacent rows of plants;
a frame 122;
at least one applicator arm 124 having a fluid conduit 134 disposed to apply the fluid to a rhizosphere of the first row of plants during fluid flow through the fluid conduit;
an actuator 126 to actuate the at least one applicator arm to cause rotation from a first position (when one spoke element 130 is in the spraying position) to a second position (when the next spoke element 130 is in the spraying position) for fluid flow through the fluid conduit;
a fluid apparatus 136, 130 connected (via support element 124) to the frame and disposed in the row between the first and second directly adjacent rows of plants to deliver the fluid to a middle of the row between the first and second directly adjacent rows of plants, wherein the fluid apparatus has a first portion 136 descending downward from the frame and a second portion 130 extending rearwardly from the first portion into the row between the first and second directly adjacent rows of plants;
a second applicator arm 124;
a nozzle 138 disposed at an outlet of the fluid conduit 124;
a base (wheels or elements between the wheels of carriage 122 and support element 124);
wherein the at least one applicator arm has more than one fluid conduit (the second fluid conduit is the element between conduit 134 and hub 136, see figure 10);
wherein the fluid apparatus includes a fluid conduit (the element between conduit 134 and hub 136, see figure 10) that is separate from the fluid conduit of the at least one applicator arm.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Benest does not disclose the support element 22 including a fluid conduit.  Benest discloses at least one applicator arm 124 having a fluid conduit 134.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK